Filed 10/23/20 P. v. Bowden CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090228

                    Plaintiff and Respondent,                                      (Super. Ct. No. 08F10399)

           v.

 LADON BOWDEN,

                    Defendant and Appellant.




         Appointed counsel for defendant Ladon Bowden asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm.




                                                             1
                                     BACKGROUND
       In December 2009, defendant was convicted of inflicting corporal injury on a
spouse or cohabitant (Pen. Code, § 273.5) and sentenced to a third-strike term of 25 years
to life (Pen. Code, § 667, subds. (b)-(i)). We affirmed that conviction in August 2011.
(People v. Bowden (Aug. 25, 2011, C064732) [nonpub. opn.].)
       After the electorate adopted the Three Strikes Reform Act in 2012, defendant filed
a petition for recall and resentencing pursuant to newly added Penal Code section
1170.126. The trial court denied the petition after finding defendant was statutorily
ineligible for resentencing. Relying on the description of defendant’s crime in our
August 25, 2011, opinion, the trial court found “beyond a reasonable doubt,” that
defendant intended to cause great bodily injury to the victim, and personally inflicted
great bodily injury on the victim. Thus, the court concluded, defendant was ineligible for
resentencing under Penal Code section 1170.126, subdivision (e)(1) and (e)(2).
       In an unpublished opinion, we affirmed the trial court’s order and rejected
defendant’s argument that the trial court should not have relied on the description of facts
in this court’s appellate opinion to determine whether defendant “inflicted great bodily
injury on the victim, and intended to do so, when he committed the crime of inflicting
corporal injury on a former cohabitant causing a traumatic condition.” (People v.
Bowden (Mar. 23, 2015, C073471) [nonpub. opn.].)
       In 2017, our Supreme Court held in People v. Frierson (2017) 4 Cal.5th 225, 235-
236, 239-240 (Frierson) that the prosecution had the burden of proving beyond a
reasonable doubt that a defendant was ineligible for resentencing under the Three Strikes
Reform Act.
       In July 2019, defendant filed a “motion and request for reconsideration of petition
for recall of the sentence and for resentencing under section 1170.126 in light of People
v. Frierson . . . .” In his motion for reconsideration, defendant argued the jury did not
find he inflicted great bodily injury on his victim, or intended to do so when he inflicted

                                             2
injury on her. Thus, he concluded, the People had not met their burden under Frierson to
prove beyond a reasonable doubt that he was ineligible for resentencing.
       The trial court dismissed defendant’s motion as untimely. In reaching its decision,
the trial court found it had already determined defendant was ineligible for resentencing
“beyond a reasonable doubt,” as required by Frierson. That decision was affirmed by the
appellate court and defendant’s motion to recall the remittitur was denied. Defendant
“set[] forth nothing new that would constitute good cause for this court to entertain the
instant petition.”
       Defendant timely appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and asked this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief. Defendant filed a supplemental brief raising two issues, both of
which lack merit.
       Defendant first contends the trial court abused its discretion in denying his motion
for reconsideration. Motions for reconsideration must be based on “new or different
facts, circumstances, or law.” (Code Civ. Proc., § 1008, subds. (a)-(b).) In support of his
contention, defendant relies on Frierson, which requires a trial court find defendant
ineligible for resentencing beyond a reasonable doubt. As noted by the trial court,
however, the court already found defendant ineligible for resentencing beyond a
reasonable doubt when the court initially rejected defendant’s initial petition.
Accordingly, we conclude the trial court acted within its discretion denying defendant’s
motion.
       Defendant also argues (as he did in his prior appeal) that the trial court abused its
discretion by denying his motion based on “unadjudicated disqualifying factors.” (See

                                              3
People v. Bowden, supra, C073471.) In essence, defendant is arguing the trial court was
precluded from relying on this court’s 2015 opinion to determine whether he was eligible
for resentencing. The law in that regard has not changed. As we said before, the trial
court may rely “on our prior opinion in finding [defendant] inflicted great bodily injury
on the victim, and intended to do so, when he committed the crime of inflicting corporal
injury on a former cohabitant causing a traumatic condition.” (People v. Bowden, supra,
C073471.)
       Next, defendant contends the trial court denied him his right to due process by not
allowing him to provide “input” before finding him ineligible for resentencing. We reject
this contention.
       In support of his contention, defendant relies on the appellate court decision in
People v. Bradford (2014) 227 Cal.App.4th 1322. In Bradford, the Court of Appeal held
that the trial court may examine only the record of conviction in making its threshold
determination whether the nature of the defendant’s conviction qualifies for resentencing.
(Id. at pp. 1337-1341.) The court added that “the trial court must be careful to avoid
making a precipitous decision without input from the parties”; thus, if the necessary facts
are not found in the record of conviction, the court should not deny the petition without
providing notice to the defendant and an opportunity to be heard, which does not require
a formal hearing, but may simply be by additional briefing. (Id. at pp. 1340-1341.)
However, “[a] petitioner can, and should in most cases be able to, anticipate eligibility
issues that arise. . . . [¶] . . . [¶] [T]he petitioner would be well advised to address
eligibility concerns in the initial petition for resentencing.” (Ibid.)
       Here, defendant’s petition raised his eligibility concerns in his motion for
reconsideration. This was the second time this trial court had the opportunity to hear
defendant’s arguments relative to his eligibility for resentencing. On this record,
defendant had ample opportunity to provide his “input” prior to the court determining his
eligibility for resentencing. No more is required.

                                               4
       Having also examined the record pursuant to Wende, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The postjudgment order of the court is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
BLEASE, Acting P. J.



 /s/
KRAUSE, J.




                                            5